UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1745


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

GASTON COUNTY, NORTH CAROLINA; NORTH CAROLINA, State of,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cv-00199-FDW-DCK)


Submitted:   September 28, 2010           Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Launeil    Sanders    appeals    the   district      court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).             We have reviewed the record and find

that    this    appeal    is     frivolous.     Accordingly,       we    dismiss   the

appeal for the reasons stated by the district court.                      Sanders v.

Gaston    County,        No.   3:10-cv-00199-FDW-DCK        (W.D.N.C.      June    24,

2010).     We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented     in    the    materials

before    the    court     and    argument    would   not   aid    the    decisional

process.



                                                                           DISMISSED




                                          2